FILED
                             NOT FOR PUBLICATION                            AUG 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE MARTINEZ-FLORES, AKA Carlos                 No.   14-72980
Flores, AKA Omero Flores Martinez,
AKA Jose Flores-Rodriguez, AKA Carlos            Agency No. A205-722-130
Martinez, AKA Homero Martinez, AKA
Jose Rodriguez Flores,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Jose Martinez-Flores, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s (“IJ”) order denying relief from removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo constitutional

claims, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and review

for abuse of discretion the denial of a motion to remand. Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Martinez-Flores’ unexhausted challenge to

the IJ’s dispositive determination that Martinez-Flores failed to establish a nexus to

a protected ground for the purposes of withholding of removal. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency). Accordingly, we do not reach Martinez-Flores’ contentions regarding

past persecution.

      We also lack jurisdiction to consider Martinez-Flores’ unexhausted

contentions regarding Convention against Torture relief and his unexhausted

contention that the IJ violated due process by not advising him of possible

eligibility for voluntary departure. See id.

      We deny, for failure to establish prejudice, Martinez-Flores’ contention that

the IJ violated due process by not advising him of possible eligibility for


                                           2                                   14-72980
cancellation of removal. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to

prevail on a due process challenge, an alien must show error and prejudice).

      The BIA did not violate due process or abuse its discretion in declining to

remand for consideration of voluntary departure or cancellation of removal. See

id.; 8 C.F.R. § 1003.2(c)(1).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                     14-72980